Case 3:18-cv-13701-RHC-SDD ECF No. 28, PageID.325 Filed 08/16/19 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

NATIONAL ELECTRONICAL ANNUITY PLAN,

             Plaintiff,
                                              Case No. 18-cv-13701
v.
                                              Hon. Robert H. Cleland
HENKELS & MCCOY, INC.,                        Mag. Stephanie Dawkins Davis

          Defendant.
__________________________________________________________________

George H. Kruszewski (P25857)            Brian M. Schwartz (P69018)
Sachs Waldman                            MILLER, CANFIELD, PADDOCK AND STONE,
Attorneys for Plaintiff                  P.L.C.
1423 Easts Twelve Mile Road              Attorneys for the Defendant
Madison Heights, MI 48071                150 West Jefferson, Suite 2500
(248) 658-0800                           Detroit, Michigan 48226
gkruszewski@sachswaldman.com             (313) 963-6420
                                         schwartzb@millercanfield.com

__________________________________________________________________

                          DEFENDANT’S WITNESS LIST

      Henkels & McCoy, Inc., (“Defendant”) hereby submits its Witness List,

pursuant to the Court’s May 15, 2019 Scheduling Order (Non-Jury).           Defendant

states that the following witnesses may be called at trial if it appears that they have

noncumulative knowledge of facts relevant to issues which may arise at trial:

      1.     Steve Freind

             Mr. Freind may testify about the negotiation, intent and status of the
             relevant collective bargaining agreements as well as some of the
Case 3:18-cv-13701-RHC-SDD ECF No. 28, PageID.326 Filed 08/16/19 Page 2 of 5




           allegations set forth in Plaintiff’s Amended Complaint.

     2.    Clint Grassmick

           Mr. Grassmick may testify about the negotiation, intent and status of
           the relevant collective bargaining agreements as well as some of the
           allegations set forth in Plaintiff’s Amended Complaint.

     3.    Sue Gannon

           Ms. Gannon may testify about the negotiation, intent and status of the
           relevant collective bargaining agreements as well as some of the
           allegations set forth in Plaintiff’s Amended Complaint.

     4.    Pierre Adam

           Mr. Adam may testify about the negotiation, intent and status of the
           relevant collective bargaining agreements as well as some of the
           allegations set forth in Plaintiff’s Amended Complaint.

     5.    Jon C. Joynson

           Mr. Joynson may testify about the intent and status of the relevant
           collective bargaining agreements, the nature of the work being
           performed for which Plaintiff seeks fringe benefit contributions as
           well as some of the allegations set forth in Plaintiff’s Amended
           Complaint.

     6.    Gary Smith

           Ms. Smith may provide expert testimony regarding that any work
           being performed is “outside telephone work” as that term is used in
           the relevant collective bargaining agreements.

     7.    Dean Bradley

           Mr. Bradley may testify about the negotiation, intent and status of the
           relevant collective bargaining agreements as well as some of the
           allegations set forth in Plaintiff’s Amended Complaint.
Case 3:18-cv-13701-RHC-SDD ECF No. 28, PageID.327 Filed 08/16/19 Page 3 of 5




      8.     Chad Clark

             Mr. Clark may testify about the negotiation, intent and status of the
             relevant collective bargaining agreements as well as some of the
             allegations set forth in Plaintiff’s Amended Complaint.

      9.     Keith T. Sarns

             Mr. Sarns may testify about the negotiation, intent and status of the
             relevant collective bargaining agreements as well as some of the
             allegations set forth in Plaintiff’s Amended Complaint.

      10.    Kevin M. Shaffer

             Mr. Shaffer may testify about the negotiation, intent and status of the
             relevant collective bargaining agreements as well as some of the
             allegations set forth in Plaintiff’s Amended Complaint.

      11.    Henry J Matuliewicz

             Mr. Matuliewicz may testify about the negotiation, intent and status of
             the relevant collective bargaining agreements as well as some of the
             allegations set forth in Plaintiff’s Amended Complaint.

      Defendant may also call records custodians and past and present employees

of the following entities:

      12.    Henkels & McCoy, Inc.

      13.    National Electrical Annuity Plan

      14.    International Brotherhood of Electrical Workers, Local 17

      15.    International Brotherhood of Electrical Workers, Local 876

      16.    International Brotherhood of Electrical Workers

      In addition, Defendant may call the following witnesses:
Case 3:18-cv-13701-RHC-SDD ECF No. 28, PageID.328 Filed 08/16/19 Page 4 of 5




      17.    All persons referred to any complaint filed in this lawsuit, but not
             specifically named.

      18.    All persons who signed or who are referred to in any collective
             bargaining document relevant to this lawsuit.

      19.    All persons or entities listed on Plaintiff’s witness list, or any other
             witness list filed in this case.

      20.    All persons or entities referred to in depositions, interrogatories,
             answers to interrogatories, responses to requests for documents or
             responses to third-party subpoenas.

      As discovery is ongoing, Defendant reserves the right to designate further

witnesses, including experts, after the close of discovery.       If it appears that

additional witnesses will or may be called to testify at trial, their names shall be

reported to Plaintiff’s counsel as soon as possible prior to trial. This restriction

does not apply to rebuttal witnesses.

                                Respectfully submitted,

                                /s/Brian M. Schwartz
                                Miller, Canfield, Paddock and Stone, P.L.C.
                                Attorneys for Defendant
                                150 West Jefferson, Suite 2500
                                Detroit, Michigan 48226
                                (313) 963-6420
                                schwartzb@millercanfield.com
Dated: August 16, 2019          P69018
Case 3:18-cv-13701-RHC-SDD ECF No. 28, PageID.329 Filed 08/16/19 Page 5 of 5




                            CERTIFICATE OF SERVICE
          I hereby certify that on August 16, 2019, I caused to be electronically filed

the foregoing paper with the Clerk of the Court using the ECF system which will

send notification of such filing to all attorneys of record.


                                   /s/Brian M. Schwartz
                                   Miller, Canfield, Paddock and Stone, P.L.C.
                                   Attorneys for Defendant
                                   150 West Jefferson, Suite 2500
                                   Detroit, Michigan 48226
                                   (313) 963-6420
                                   schwartzb@millercanfield.com
                                   P-69018
34241429.1\154842-00002
